NUMBER 13-15-00212-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                   IN RE ARTURO GOMEZ


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

                  Before Justices Garza, Benavides, and Perkes
                       Memorandum Opinion Per Curiam1

        Relator, Arturo Gomez, proceeding pro se, filed a petition for writ of mandamus on

May 4, 2015, seeking to compel the trial court to rule on and grant relator’s motion for the

return of property, including unspecified personal property, vehicles, and cash.

        To be entitled to the extraordinary relief of a writ of mandamus, the relator must

show that the trial court abused its discretion and that there is no adequate remedy by

appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).


                                                    1
proceeding). The relator has the burden of establishing both prerequisites to mandamus

relief, and this burden is a heavy one. In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003)

(orig. proceeding); see also Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston

[1st Dist.] 1992, orig. proceeding) (“Even a pro se applicant for a writ of mandamus must

show himself entitled to the extraordinary relief he seeks.”).

       In addition to other requirements, relator must include a statement of facts

supported by citations to “competent evidence included in the appendix or record,” and

must also provide “a clear and concise argument for the contentions made, with

appropriate citations to authorities and to the appendix or record.” See generally TEX. R.

APP. P. 52.3. In this regard, it is clear that relator must furnish an appendix or record

sufficient to support the claim for mandamus relief. See id. R. 52.3(k) (specifying the

required contents for the appendix); R. 52.7(a) (specifying the required contents for the

record).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not met his burden to obtain

mandamus relief. See In re Prudential Ins. Co. of Am., 148 S.W.3d at 135–36. Relator’s

petition for writ of mandamus fails to meet the foregoing requirements. See generally

TEX. R. APP. P. 52.3. For instance, relator has not provided an adequate appendix or

record insofar as the only document attached to the petition for writ of mandamus is a

copy of relator’s “Motion for Return of Property” which is not file-stamped. Moreover,

while our authority encompasses the ability to direct a trial court to issue a ruling on a

motion, it does not include the power to reach the merits of the motion or direct the trial

court regarding how to rule on it. In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—



                                             2
Texarkana 2008, orig. proceeding); In re Shredder Co., 225 S.W.3d 676, 679 (Tex.

App.—El Paso 2006, orig. proceeding); In re Ramirez, 994 S.W.2d 682, 684 (Tex. App.—

San Antonio 1998, orig. proceeding); O'Donniley v. Golden, 860 S.W.2d 267, 269 (Tex.

App.—Tyler 1993, orig. proceeding). Accordingly, the petition for writ of mandamus is

DENIED. See TEX. R. APP. P. 52.8(a).

                                             PER CURIAM

Delivered and filed the
5th day of May, 2015.




                                         3